DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/6/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election of Group I, claims 1-14 in the reply filed on 3/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palese (6580540) hereafter Palese.

 	Regarding claim 1, Palese discloses in fig. 1 an optical buffer comprising an optical beam generator (30) configured to generating a nonplanar optical beam (20) having an angular frequency (ω) and a constant beam diameter (a) between 0.1 µm and 10 µm; a medium (12) through which the nonplanar optical beam is propagated, the medium (12) having an index of refraction (n), wherein the angular frequency (ω) of the nonplanar optical beam is within 25% of a critical angular frequency (ωc) given by ωc = ck⊥/n wherein k⊥ is a transverse wavenumber given by k⊥= 2π/a, wherein the nonplanar optical beam is closed to a subluminal speed by propagating through the medium (12), thereby providing an optical buffer (fig. 1 and 11, col. 3-6) but does not specifically disclose the claimed nonplanar optical beam is within 25% of a critical angular frequency given by the equations set forth in the claims. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the optical buffer of Palese, have a nonplanar optical beam within 25% of a critical angular frequency as given by the equations set forth in the claims, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
 	Furthermore, the examiners points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following “ configured to” are statements of intended use and are not positive limitations and thus are not given patentable weight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872